IN THE SUPREME COURT OF IOWA

                                      No. 20–0786

           Submitted September 14, 2022—Filed November 18, 2022


JAMES FARNSWORTH II,

      Appellant,

vs.

STATE OF IOWA,

      Appellee.


      On review from the Iowa Court of Appeals.

      Appeal   from      the   Iowa   District   Court   for   Cerro   Gordo   County,

Christopher C. Foy, Judge.

      Both the defendant and the State seek further review of a court of appeals

decision in a postconviction-relief proceeding that declined to disturb the

defendant’s second-degree murder conviction but ordered the return of a

previously-forfeited $50,000 cash bond. DECISION OF COURT OF APPEALS

AFFIRMED IN PART AND VACATED IN PART; DISTRICT COURT JUDGMENT

AFFIRMED.

      Mansfield, J., delivered the opinion of the court, in which all participating

justices joined. May, J., took no part in the consideration or decision of the case.

      Philip B. Mears of Mears Law Office, Iowa City, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.
                                        2


MANSFIELD, Justice.

      I. Introduction.

      A decade ago, a melee between two young men resulted in the death of one

of them. The defendant, who had pulled a knife and fatally stabbed the decedent,

was charged with first-degree murder; he claimed self-defense. To obtain pretrial

release, the defendant’s family had to post a $200,000 cash bond, with $50,000

subject to the condition that it would be forfeited for restitution purposes if the

defendant were convicted. Following a jury trial, the defendant was found guilty

of the lesser included offense of second-degree murder. The $50,000 was

forfeited to pay victim restitution.

      The defendant applied for postconviction relief, raising several claims of

ineffective assistance of counsel. The district court denied the application. The

court of appeals affirmed on the issues relating to the defendant’s conviction but

reversed as to the bond forfeiture order. It found that the defendant’s counsel

had been ineffective in failing to challenge what it viewed as an unlawful bond

forfeiture order. The court of appeals remanded for return of the $50,000 to the

defendant.

      We granted both parties’ applications for further review. In our discretion,

we let the court of appeals decision stand as the final appellate decision on all

issues relating to the defendant’s conviction. We reverse the court of appeals

decision on the bond forfeiture issue. While we do not approve of the forfeiture

order that was entered in this case, we hold that postconviction relief is not a

way to overturn that order. Generally, bond forfeiture orders are civil matters
                                         3


separate from the actual criminal proceeding. And to the extent that the

forfeiture order here could be deemed part of the defendant’s sentence, it

nonetheless “relat[es] to restitution” and thus cannot be the basis for

postconviction relief. See Iowa Code § 822.2(1)(g) (2015).

      II. Facts and Procedural History.

      In 2014, the court of appeals affirmed James Farnsworth’s second-degree

murder conviction, summarizing the relevant facts as follows:

             Several witnesses to the details of this incident testified, each
      relating slightly different facts depending on their proximity to
      certain actions. None, however, contradicted another. Based on this
      testimony, the jury could have found the following facts. On April
      13, 2012, Farnsworth, his girlfriend, Victoria Miller, and several
      others were at the apartment of Echo Dority. The group then decided
      to go to a local bar. At the bar, Miller received a text of a smiley face
      from her ex-boyfriend, Ian Decker, who is also the father of her child.
      Farnsworth and Miller argued, and Farnsworth slapped Miller.
      Miller then told Farnsworth she was “done with him” and that he
      should leave. With the encouragement of others in the group,
      Farnsworth left.

             Not long after that, the group decided to go back to Dority’s
      apartment. Farnsworth was waiting around the corner from the bar.
      Miller ignored Farnsworth and others told him to leave. Undeterred,
      Farnsworth followed the group, which continued to largely ignore
      his presence. When Farnsworth approached Miller, Dority kicked
      Farnsworth in the crotch, causing him to fall to the ground.
      Farnsworth got up and ran to Dority’s apartment, arriving ahead of
      the group.

             Dority did not allow Farnsworth to enter her apartment. In an
      effort to talk with Miller, Farnsworth sent her numerous text
      messages. Miller replied, telling him to leave and that “[e]veryone
      wants to beat the f * * * out of you.” Farnsworth threatened to kill
      himself and walked away from the door and out of sight of those in
      the apartment.

           Dority and Miller went outside the apartment to wait for
      Decker, whom Dority had invited. After Decker’s arrival, Farnsworth
      came from around the corner and made a request to speak with
                                          4


      Miller, which she refused. Miller and Decker told Farnsworth to
      leave, so he got in his car and drove quickly away. However, a few
      minutes later, Farnsworth “came barreling back down the street” as
      other guests, Alyssa Fullerton and Derek Wentworth, were leaving
      the apartment. Miller and Wentworth told Farnsworth to leave.
      Farnsworth approached Miller, and Wentworth stepped between the
      two. After Miller informed Farnsworth she did not want to speak with
      him, Farnsworth stated: “If Ian [Decker] tries anything, I’m going to
      f * * * * * * stab him.”

             Decker was standing around the corner of the apartment
      building. Upon hearing Miller and Farnsworth arguing, Decker
      appeared to be very angry. He walked around the corner and began
      fighting with Farnsworth. It was not disputed that Decker threw the
      first punch. Miller tried to warn Decker by yelling, “[S]top, [Decker],
      he has a knife.” The two continued fighting and grappled on the
      ground but both got back up. At one point, Decker was hunched
      over Farnsworth, but Farnsworth was able to throw Decker off of
      him. When Decker stood up, he lifted his shirt to reveal blood
      streaming down his chest and onto the sidewalk. Decker collapsed;
      Miller and Dority applied pressure to his chest wound. Farnsworth
      stood there briefly, then got in his car and sped away. It was later
      revealed Decker had been stabbed once in the ribs, once in the thigh,
      and had a cutting wound on his left forearm. Although police and
      paramedics quickly arrived, Decker died at the scene from the stab
      wound in his side, which had pierced his heart.

            Police stopped Farnsworth shortly after he drove away.
      Farnsworth was cooperative and informed police the knife was in his
      center console. When asked what happened, Farnsworth replied
      Decker had punched him four or five times, prompting Farnsworth
      to pull the knife from his pocket and “[fling] it around.” Although
      Farnsworth had some visible injuries, he refused medical treatment
      and was transported to the police station. Farnsworth later
      complained about being dizzy, and was then taken to the hospital.
      A neurological exam revealed the absence of a head injury, and
      though the doctor thought perhaps Farnsworth’s nose was broken,
      Farnsworth refused to have X-rays taken and declined further
      treatment.

State v. Farnsworth, 2014 WL 2884732, at *1–2 (Iowa Ct. App. June 25, 2014)

(alterations in original) (footnote omitted).
                                           5


         Soon after the above-described events, Farnsworth was arrested by the

Mason City police and charged with first-degree murder. He was initially held in

jail on a $100,000 cash bond. Farnsworth applied for bond review, and a hearing

took place. After that, the bond was increased to $200,000 cash, but with the

proviso that $150,000 of the cash could be posted by a surety while $50,000 had

to be deposited in the defendant’s name. This requirement was intended to allow

the $50,000 to be applied immediately to restitution if the defendant were

convicted.

         A month later, Farnsworth again sought bond review. He asked for

permission to post a surety bond instead of cash for the $150,000 that did not

have to be in his name. The State countered that Farnsworth should be required

to post an increased sum of $100,000 in cash bond under his own name. The

district court adopted neither suggestion and left the existing bail conditions in

place.

         To meet those conditions, a $50,000 cash bond was posted in the

defendant’s name, while a bail bonding company posted the remaining

$150,000. The record indicates that the $50,000 came from Farnsworth’s family.

When the $50,000 was deposited, Farnsworth was required to agree as follows:

         I authorize the Clerk of Court to use this bail bond to pay all fines,
         surcharges, costs and victim restitution that I may be ordered to pay
         by the District Court in the final judgment of this matter or any other
         criminal judgment against me in Cerro Gordo County.

Farnsworth was released pending trial.

         Trial began in the Cerro Gordo County Courthouse on January 14, 2013.

Farnsworth primarily relied on a defense of justification. Three days later, the
                                       6


jury returned a verdict finding Farnsworth guilty of the lesser included offense

of second-degree murder. See Iowa Code § 707.3 (2012).

      At Farnsworth’s March 8 sentencing hearing, the district court imposed a

sentence on the second-degree murder conviction of fifty years’ incarceration

with a mandatory minimum of 70%. See id.; id. § 902.12(1). The court added,

“I’ll enter an order separate from the sentencing order in regard to bond

disposition.” It continued, “Pursuant to Mr. Farnsworth’s bond receipt

agreement, I intend to forfeit the sums posted in his name for application toward

victim restitution.” The court further indicated that the parties would have ten

days to object to this procedure.

      The court’s formal sentencing order, entered that day, directed Farnsworth

to pay $150,000 in pecuniary damages to Decker’s heirs at law pursuant to Iowa

Code section 910.3B and $14,972 to the crime victim compensation program. It

did not address Farnsworth’s bond payments.

      Twelve days later, on March 20, the court entered an order as to the bond.

The order exonerated the $150,000 in cash bond posted by the bonding company

while stating that the court “intend[ed] to forfeit” the $50,000 in cash bond

posted in Farnsworth’s name “for application toward victim restitution.” The

clerk was directed to hold the latter funds in trust “until further order of the

court, which will enter upon the opening [of] a probate estate of Ian Decker, the

appointment of a conservator for the minor heir of Ian Decker, or the

establishment of a trust for the benefit of the minor heir of Ian Decker.” The

court’s order added, “In the absence of a written objection by either party, the
                                        7


court will enter [an order forfeiting the $50,000 cash bond] on or after April 2,

2013.”

      On April 4, noting the absence of any objection, the court ordered the

forfeiture of the $50,000. It directed that the funds be held in trust by the clerk

until further order of the court. Three months later, after being notified that a

trust had been formed for Decker’s minor heir with Miller as trustee, the court

ordered that the $50,000 be released to her as trustee.

      Meanwhile, Farnsworth had appealed on March 14. That appeal was

transferred to the court of appeals, which affirmed Farnsworth’s conviction and

sentence in 2014. Specifically, the court of appeals rejected arguments that the

prosecutor had engaged in misconduct, that a Miranda violation had occurred

when an officer who apprehended Farnsworth was asked whether Farnsworth

had made statements that would support a defense of justification, and that a

prospective juror had been wrongfully stricken for cause at the State’s request.

      In 2015, Farnsworth filed the present application for postconviction relief.

He raised a number of ineffective-assistance claims relating to Farnsworth’s

retained trial counsel, David Roth. It turned out that Roth had been engaged in

very significant financial improprieties at the time he was representing

Farnsworth. Roth took his own life in the fall of 2014 as the details of those

improprieties emerged.

      Farnsworth’s ineffective-assistance claims included an allegation of

conflict of interest because Roth and his firm had represented Mason City and

some of its police officers. Farnsworth also alleged that Roth should have
                                                8


retained a forensic pathologist who could have countered—or at least added

context to—the state medical examiner’s testimony that the fatal stab wound

had been inflicted in a “slightly downward” direction. In addition, Farnsworth

faulted Roth for not objecting to an instruction that allowed the jury to reject his

justification defense by finding that Farnsworth had started or continued the

incident which resulted in Decker’s death. In Farnsworth’s view, there was no

evidence that he had started or continued the incident. Farnsworth also claimed

ineffective assistance based on Roth’s failure to mention the “beyond a

reasonable doubt” burden of proof during closing argument. Farnsworth went

on to allege several other pretrial and trial errors, including a failure to assure

that witnesses were sequestered, a failure to convey a plea offer from the State

to Farnsworth, and an allegation of cumulative error.1 Finally, Farnsworth

claimed Roth had been ineffective in seeking review of the initial $100,000 cash

bond, which review resulted in a higher cash bond, and in not objecting to the

forfeiture of the $50,000 that had been posted in Farnsworth’s name.

       The district court conducted a trial on Farnsworth’s postconviction-relief

application in 2019 and entered a ruling denying it several months later in 2020.

The district court’s ruling noted there was “nothing in the record . . . to show

that Roth or his law firm ever represented any of the police officers whom the

State called as trial witnesses against Farnsworth.” It pointed out that

Farnsworth’s forensic pathologist expert for the postconviction-relief proceeding


       1The   plea offer was for second-degree murder, the offense of which Farnsworth was
convicted. Farnsworth testified at the postconviction-relief trial that he would have rejected such
a plea offer.
                                         9


did not criticize the State medical examiner’s conclusions and “does not appear

to shed much light on the relative positions of the combatants”; at most,

Farnsworth’s postconviction-relief expert took issue with statements made by

the prosecutor during closing argument. The court also found sufficient evidence

that Farnsworth had started or continued the incident resulting in the fatal

stabbing. Concerning Roth’s failure to mention the burden of proof during

closing argument, the district court agreed this was “unusual” but did not find

that it breached an essential duty. And the court rejected the various other

claims of pretrial and trial error.

      Lastly, on the bond issue, the court found no breach of duty in the decision

to seek review of the initial $100,000 all-cash bond. Regarding the subsequent

bond forfeiture, the court noted that we did not decide State v. Letscher, 888

N.W.2d 880 (Iowa 2016), until 2016. It was then we held that district courts lack

authority to forfeit bail as a term of sentencing. Id. at 886–87. The district court

thus declined to find that Roth “breached an essential duty in his representation

of Farnsworth by failing to assert a position that had yet to be validated by any

appellate court in Iowa.” The district court also observed that the “issue of bond

is completely separate from and has no bearing on the trial or the verdict

returned by the jury.”

      Farnsworth filed a motion to reconsider, amend, and enlarge findings,

which the district court overruled.
                                         10


      Farnsworth appealed, and we transferred the case to the court of appeals.

On November 3, 2021, the court of appeals affirmed the district court on all

issues but the bond issue. As to the bond, the court concluded as follows:

              We need not address whether counsel breached an essential
      duty in seeking bond review. The operative omission with respect to
      the bond was counsel’s failure to object to the court’s application of
      the cash portion to Farnsworth’s restitution obligation. See State v.
      Letscher, 888 N.W.2d 880, 885, 887 (Iowa 2016) (“No statutory
      sentencing provision exists in Iowa to authorize a court to forfeit
      bail. . . . The disposition of pretrial bail money is not an authorized
      part of sentencing, and therefore, a sentencing court is without
      statutory authority to forfeit bail as a part of a sentence. Action
      taken against bail must comply with the statutory terms and
      conditions.”). Although the State correctly notes Letscher postdated
      Farnsworth’s posting of his bond and counsel had no duty “to
      foresee that result,” counsel did not require Letscher to argue that
      no statutory authority supported the forfeiture of the cash bond for
      restitution. Indeed, statutory authority in effect at the time said
      precisely the opposite:

                   Upon the filing of the undertaking and the
            certificate of the officer, or the certificate of the officer
            alone if money has been deposited instead of bail, the
            court or clerk shall immediately order return of the money
            deposited to the person who deposited the same, or
            order an exoneration of the surety.

      Iowa Code § 811.8(2) (2015) (emphasis added). We conclude counsel
      had a duty to object to the district court’s expressed intent to apply
      the cash bond amount to his outstanding restitution obligation. We
      further conclude Farnsworth was prejudiced by the omission, to the
      tune of $50,000. We “return the case to the district court for the
      clerk to disburse the bail money as required by law.” Letscher, 888
      N.W.2d at 886.

(Omission in original.) At the conclusion of its opinion, the court of appeals

remanded for “return of that sum [(i.e., $50,000)] to Farnsworth.”

      Both parties sought further review. We granted the applications and

directed supplemental briefing “addressing both the appellant’s ability to
                                        11


challenge in a postconviction-relief action the district court’s forfeiture of his

appearance bond in this case and the court of appeals’ order to remand for the

clerk of court ‘to disburse the bail money as required by law.’ ”

      III. Scope and Standard of Review.

      “When we grant further review, we may exercise our discretion to let the

court of appeals decision stand as the final decision on particular issues.” State

v. Fogg, 936 N.W.2d 664, 667 n.1 (Iowa 2019). Here, while respecting the

vigorous advocacy of Farnsworth’s present counsel, we elect to let the court of

appeals decision stand as the final decision on all issues but the bond forfeiture.

The bond forfeiture question is a matter of statutory interpretation. We review

the district court’s interpretation for correction of errors at law. Sahinovic v.

State, 940 N.W.2d 357, 359 (Iowa 2020).

      IV. Analysis.

      The State does not claim that the forfeiture of the $50,000 cash bond

posted in Farnsworth’s name was proper. In other words, the State does not

argue that it was lawful to condition Farnsworth’s pretrial release on his posting

of bail money that could be redirected to pay fines, costs, and restitution if

Farnsworth were convicted. Nor does the State try to defend the actual order

forfeiting Farnsworth’s cash bond in order to pay restitution.

      Our 2016 decision in Letscher is relevant here. 888 N.W.2d 880. There, we

reversed a sentencing order that required a convicted defendant to forfeit a

$2,000 cash appearance bond so it could be used to cover financial obligations

arising out of the defendant’s conviction. Id. at 887. We explained that bail exists
                                         12


to assure the defendant’s appearance and protect public safety, not to secure

payment of financial obligations that might be imposed later if the defendant

were convicted. Id. at 884–87; see also Iowa Code § 811.1(3). As we stated,

“Under our law today, conditions on bail are only imposed to assure the

subsequent appearance of the defendant or protect the safety of others.”

Letscher, 888 N.W.2d at 886. And “the statutes governing a forfeiture of bail do

not authorize forfeiture as a term of sentencing.” Id. at 884.

      We also took note of the state’s argument that the defendant had agreed

his bond could be forfeited to pay any financial obligations. Id. at 886 (“[T]he

State argues that the authority of the district court to order forfeiture at

sentencing was derived from the consensual nature of the terms of bail in this

case.”). Yet we concluded that “any issue of consent is not properly before us in

this appeal.” Id. “No record exists to reveal the circumstances behind the bond

form signed by Letscher,” we said. Id. We left open the possibility that the clerk

of court could seek to forfeit the bond based on the defendant’s written

agreement, subject to the defendant’s “opportunity to challenge the action in a

separate district court proceeding” with judicial review by writ of certiorari. Id.

      In lieu of arguing that the forfeiture of the $50,000 cash bond was lawful,

the State raises several other grounds why the district court properly denied

postconviction relief in this area. First, the State contends that Farnsworth

cannot use postconviction relief to challenge the bond forfeiture because the

forfeiture was not a part of his sentence and was civil in nature. Second, the

State alleges that Farnsworth had no constitutional right to effective assistance
                                        13


of counsel with respect to the bond forfeiture. Third, the State maintains that

reasonably competent counsel did not have a duty to challenge bond forfeiture

for payment of restitution until Letscher was decided. Lastly, the State argues

that it would be inequitable and unjust to try to recoup the money at this point

from the victim’s child and heir.

      We will begin with the State’s first argument. Iowa Code section 822.2(1)(a)

(2015) authorizes a defendant to file an application for postconviction relief when

“[t]he conviction or sentence was in violation of the Constitution of the United

States or the Constitution or laws of this state.” Clearly, Farnsworth’s present

attack on the bond forfeiture isn’t an attack on his conviction, so to be eligible

for postconviction relief Farnsworth must be attacking his sentence. Was the

district court’s April 4, 2013 “order for disposition of bond” part of Farnsworth’s

“sentence”? That order directed that the cash bond posted by Farnsworth be

forfeited and applied toward victim restitution. Thus, it could potentially be

viewed as a bond order or as a restitution order, or as something of both.

      The State insists that bond forfeiture orders are civil in nature and not a

proper subject of a postconviction-relief application. It directs us to State v.

Dodd, where the court of appeals said, “Proceedings for forfeiture of bail and

judgment thereon are civil in nature.” 346 N.W.2d 42, 43 (Iowa Ct. App. 1984).

There are several precedents saying the same thing. See, e.g., State v. Costello,

489 N.W.2d 735, 737–38 (Iowa 1992) (“[P]roceedings for forfeiture of bail and

judgment therein are civil actions . . . .” (quoting State v. Zylstra, 263 N.W.2d

529, 531 (Iowa 1978))); State v. Marrufo-Gonzalez, 806 N.W.2d 475, 480 (Iowa
                                        14


Ct. App. 2011) (“The proceedings for forfeiture of bail and judgment are civil

actions . . . .”).

       Clearly, the April 4, 2013 order has some characteristics of a classic bond

forfeiture order. At sentencing, the district court stated that it would enter a

“separate” order in regard to bond disposition. In that separate order, the court

made an effort to comply with the ten-day notice provision of Iowa Code section

811.6(1) (2012) relating to forfeiture of bonds.

       Yet this case does not involve a standard bond forfeiture for failure to

appear. Cf. Costello, 489 N.W.2d at 737; Marrufo-Gonzalez, 806 N.W.2d at 477–

78; Dodd, 346 N.W.2d at 43. Here, the forfeiture order was based on the

defendant’s conviction, following the court’s announcement at sentencing that it

planned to enter such an order. And the order did not merely take away the bond

money, it also directed that the bond be applied to Farnsworth’s restitution

obligation to the victim’s heirs. Farnsworth argues that we treated a similar order

as a term of sentence in Letscher and that the present situation is analogous.

See 888 N.W.2d at 884 (“We now consider the authority of the district court to

order the forfeiture of a pretrial appearance bond as a term of a sentence.”).

       We have said that “the meaning of ‘sentence’ depends on the context.”

State v. Richardson, 890 N.W.2d 609, 617–18 (Iowa 2017). “[D]epending on the

context, restitution could be considered part of the ‘sentence.’ ” Id. at 617.

Notably, the type of victim restitution that was awarded to Decker’s heirs under

section 910.3B has previously been determined by our court to be “partly

punitive.” Id.; see also State v. Davison, 973 N.W.2d 276, 285 (Iowa 2022).
                                               15


Section 910.2(1) provides that restitution is ordered by “the sentencing court.”

Iowa Code § 910.2(1). Also, we have “acknowledged that restitution is a phase of

sentencing.” State v. Alspach, 554 N.W.2d 882, 883 (Iowa 1996). We have

indicated that “a restitution hearing is a critical stage of the criminal

proceedings requiring assistance of counsel” when the restitution is imposed “as

part of the original sentencing order” or in a “supplemental order[].” Id. at 883–

84. Farnsworth points out that in Letscher the bond forfeiture order was set forth

as a paragraph of the judgment and sentence, whereas here a separate order

was entered less than a month later. Not a material difference, in his view.2

       In the end, though, we don’t believe it matters how the district court’s bond

forfeiture order is characterized. If we view the April 4 order as a stand-alone

bond forfeiture order, it is clearly a civil matter—Letscher confirms this. See 888

N.W.2d at 886. We explained in Letscher that forfeiture is available to the state

“only as a civil matter.” Id. We allowed for the possibility that, on remand, the

state could try to pursue forfeiture based on the defendant’s written agreement

that his bond could be used to pay the financial obligations of the sentence. Id.



       2Moreover,   Farnsworth’s March 8, 2013 written judgment and sentence had form
language stating,

       The appearance bond of the Defendant, if any, shall be first applied to the payment
       of costs, then to the payment of the fine, then to the payment of any other
       outstanding restitution, fines, and costs owing in this matter, and the balance, if
       any refunded to the Defendant.

This boilerplate did not reflect the correct priority of payment. Payments to victims were—and
still are—prioritized ahead of other payments. See Iowa Code § 910.9 (2012); id. § 910.9(3) (2022).
As noted, follow-on orders were entered on March 20 and April 4 providing that only the $50,000
cash bond in the name of Farnsworth would be forfeited and that the proceeds would go to
Decker’s minor heir.
                                         16


In that case, though, we said that the defendant’s avenue for challenging such

action would be by writ of certiorari, and we cited to the Iowa Rules of Civil

Procedure. Id. In other words, we reiterated that a stand-alone bond forfeiture

proceeding, even one based on the defendant’s consent rather than his failure to

appear, was a civil matter. Id. As a civil matter, the bond forfeiture order would

not be a proper subject for postconviction relief.

      On the other hand, if the forfeiture order is considered a term of sentence,

then Farnsworth runs smack into Iowa Code section 822.2(1)(g) (2015), which

precludes any use of the postconviction-relief remedy to attack a sentence for

“alleged error relating to restitution.” See Earnest v. State, 508 N.W.2d 630, 633

(Iowa 1993) (“[T]his subsection unambiguously excludes claims relating to

restitution in postconviction proceedings.”). To the extent that the April 4, 2013

order was a term of Farnsworth’s sentence, it was a term relating to restitution.

The April 4 order specifically provided that Farnsworth’s $50,000 cash bond

would be used for victim restitution.

      The problem with Farnsworth’s Letscher analogy is that Letscher was a

direct appeal. This case is a postconviction-relief action. Thus, even if we treat

the April 4, 2013 order as a term of Farnsworth’s sentence, we have to ask

whether it is a term that Farnsworth can challenge under Iowa Code chapter

822. And some sentencing terms can’t be challenged. In particular, restitution

terms can’t be challenged in postconviction-relief proceedings. See Iowa Code

§ 822.2(1)(g) (excluding “restitution, court costs, or fees”).
                                         17


      So, we sum up as follows: If the forfeiture order is a term of Farnsworth’s

sentence, it is a term of his sentence because it relates to restitution. And in that

event, postconviction relief is not available. See id.

      In his supplemental brief, Farnsworth argues that the State waived its

present position that postconviction relief is unavailable to challenge the bond

forfeiture order by not raising that claim in its principal brief. As Farnsworth

puts it:

      The State never argued that there was no ability in a postconviction
      [proceeding] to raise this issue. The State did not even argue that
      the forfeiture provision was not part of sentencing.

             Given the State’s original brief on appeal, the Court should
      find that the State cannot now raise those issues. The State should
      not be able to raise these arguments for the first time in its
      Application for Further Review.

      We believe that we can exercise our discretion to consider the issue. The

State made a minimalist argument below that postconviction relief was not an

available remedy, asserting, “If Farnsworth believes he should have bond money

back, he should file a civil malpractice suit, not raise this issue in post-conviction

relief.” The State is the appellee. Furthermore, the issue is a legal one, and the

supplemental briefs have afforded both sides a full opportunity to make a

thorough adversarial presentation. See, e.g., Iowa Ass’n of Bus. & Indus. v. City

of Waterloo, 961 N.W.2d 465, 476 (Iowa 2021) (affirming in part based on an

argument that was raised in an amicus brief); King v. State, 818 N.W.2d 1, 12,

35–36 (Iowa 2012) (affirming based on an argument that was raised below but

not in the appellee’s brief and noting that “[o]ur rules provide that an appellee

need not even file a brief in our court”).
                                              18


       Thus, we conclude that postconviction relief is not available to set aside

the April 4, 2013 order directing that Farnsworth’s cash bond be forfeited for

victim restitution. At the time, other remedies may have been available—direct

appeal, review by certiorari, or a petition under Iowa Code chapter 910.7 (2012).

We do not decide which of those remedies Farnsworth could have pursued at the

time. But clearly postconviction relief is not available today. In light of this

conclusion, we need not reach the State’s second through fourth arguments, but

we note that the State’s final argument provides some policy support for the

conclusion we are reaching today. It would be unworkable if defendants could

challenge orders forfeiting their bail for victim restitution purposes years after

the fact. The money is gone. It has long since been paid by the State to victims

and used by the victims to pay bills and for other purposes.3

       V. Conclusion.

       For the foregoing reasons, we affirm the order of the district court denying

Farnsworth’s application for postconviction relief and affirm the decision of the

court of appeals except as to the bond forfeiture issue. On that point, we vacate

the decision of the court of appeals for the reasons stated herein.




        3Farnsworth also argues that Roth rendered ineffective assistance when he sought review

of the initial $100,000 cash bond. This review resulted in the bond being increased to $200,000
cash, with $50,000 required to be posted in the defendant’s name.
        The original April 14, 2012 bond order required $100,000 “cash only in defendant’s name
only.” Following the review hearing, the bond was increased on April 27 to $200,000 cash but
only $50,000 of that had to be in Farnsworth’s name. At this point, Farnsworth’s family paid
$20,000 to a bonding company for a $150,000 cash bond and also deposited $50,000 in
Farnsworth’s name. Thus, we agree with the district court that even with hindsight, the effort to
seek review of the bond was a reasonable strategic decision that actually reduced the family’s
out-of-pocket outlay from $100,000 to $70,000.
                                    19


    DECISION OF COURT OF APPEALS AFFIRMED IN PART AND

VACATED IN PART; DISTRICT COURT JUDGMENT AFFIRMED.

    All justices concur except May, J., who takes no part.